Orders affirmed; no opinion.
Concur: Chief Judge Desmond and Judges Dye, Fux-d and Foster. Judges Froessel, Van Voorhis and Burke dissent and vote to reverse in the following memorandum: The question of law before us is whether from any view of the testimony there was a question of fact regarding defendants’ guilt which should have been submitted to the jury and not disposed of by dismissal in the appellate court (People v. Bellows, 281 N. Y. 67, 73). Viewing the evidence in the light most favorable to the People, as we are obliged to do upon this appeal, we think that the jury could properly conclude that defendants were guilty of extortion, as charged in the indictment.